DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 6/24/2019. Claims 1-7 are pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“agricultural operation device” is an agricultural sprayer or other implement, as disclosed in applicant’s specification, paragraph [0020] (PGPub); FIG. 1, solenoid valve-8, horizontal boom-10, and spray nozzles-21; and FIG. 2, solenoid valve-8, vertical boom-9, and spray nozzles-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitzler et al. (US-2007/0050117-A1, hereinafter Kitzler) in view of Hrazdera et al. (US-2005/0055147-A1, hereinafter Hrazdera).
Regarding claim 1, Kitzler discloses:
automatically moving a vehicle having at least one agricultural operation device (paragraph [0030] and FIG. 1, tractor-2, and fertilizer spreader-4);
to a starting location for the agricultural operation (paragraphs [0032-0033] and FIG. 1, GPS-sensor-15, data processing unit-16, GPS-satellite systems-18, driving route-20, desired driving track-21, steering signals-22, and first driving route detection system-23);
automatically optically identifying an indicator for the starting location (paragraphs [0034-0035]; FIG. 1, image recognition system-26, data processing device-27, and steering signals-30; and FIG. 2, camera-based driving route detection system-25, stand edges-37, and optical reference lines-38);
automatically adjusting position of the vehicle to a selected distance from the indicator (paragraphs [0036-0039]); and
automatically moving the vehicle along a selected trajectory (paragraphs [0041-0044] and FIG. 4, first driving route detection system-23, camera-based driving route detection system-25, and data processing system-31).


automatically operating the at least one agricultural operation device (paragraphs [0019] and [0024]; and FIG. 1, camera receiving and camera control unit-35, and mounted implement-50); and
repeating the automatically operating the at least one agricultural operation device until a predetermined number of automatic operations of the at least one agricultural operation device have been performed (paragraphs [0027-0028] and FIG. 1, on-board computer with VDU, exchangeable data medium, operating panel and radio interface-1, and field-end management systems (FEMS) storage key-12).
Hrazdera teaches that an agricultural utility vehicle and a mounted implement should start automatic operation based on images from a camera system (paragraph [0019]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the automatic operation of a mounted implement based on camera images of Hrazdera into the camera-based driving route detection system of Kitzler. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using the mapping system of the tractor to also map the attached implement. Kitzler and Hrazdera both use a combination of GPS and camera images to control a tractor with an attached implement.
Regarding claim 2, Kitzler further discloses:
wherein the automatically moving to the starting location comprises determining geodetic location of the vehicle with reference to a geodetic location of the indicator (paragraphs [0032-0033] and FIG. 1, GPS-sensor-15, data processing unit-16, GPS-satellite systems-18, driving route-20, desired driving track-21, steering signals-22, and first driving route detection system-23).

Regarding claim 3, Kitzler further discloses:
wherein the determining geodetic location of the vehicle comprises detecting geodetic position signals from a satellite (paragraphs [0032-0033] and FIG. 1, GPS-sensor-15, data processing unit-16, GPS-satellite systems-18, driving route-20, desired driving track-21, steering signals-22, and first driving route detection system-23).
Regarding claim 5, Kitzler further discloses:
wherein the automatically optically identifying comprises obtaining an optical image of the indicator and comparing the optical image to at least one of a user provided optical description and optical image data communicated to the vehicle (paragraph [0039], image recognition software).
Regarding claim 6, Kitzler further discloses:
wherein the at least one agricultural operation comprises spraying a liquid onto a plant (paragraph [0030], herbicide sprayer).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitzler in view of Hrazdera, as applied to claim 1 above, and further in view of Matsumura et al. (US-2017/0131718-A1, hereinafter Matsumura).
Regarding claim 4, Kitzler in view of Hrazdera does not disclose measuring a geomagnetic direction. However, Matsumura discloses a system for operating an agricultural machine with an attached task device, including the following features:
wherein the moving along the selected trajectory comprises measuring a geomagnetic direction (paragraphs [0124] and [0279]; and FIG. 3, agricultural machine-100A, task device-106A, stereo camera device-110, control device-118A, and GPS antenna-120).
Matsumura teaches that an agricultural machine should include a geomagnetic sensor which detects the orientation of the agricultural machine (paragraph [0124]). It would have been obvious for a 
Regarding claim 7, Kitzler in view of Hrazdera does not disclose wirelessly communicating to the vehicle a starting location or a predetermined number of automatic operations. However, Matsumura further discloses:
further comprising wirelessly communicating to the vehicle (paragraphs [0339-0340] and FIG. 43, agricultural machine-100A, and state monitoring device-550); and
at least one of the starting location and the predetermined number of automatic operations (paragraph [0346] and FIG. 46, send identified position as task place-S338).
Matsumura teaches that an agricultural machine uses a wireless communication antenna to send information to a farm land monitoring device to be sent to a server (paragraph [0340]); and the server sends the identified position as the task place to the agricultural machine (paragraph [0346]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the wireless communication of task place of Matsumura into the camera-based driving route detection system of Kitzler in view of Hrazdera. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of communicating the location where the vehicle trajectory should begin. Kitzler, Hrazdera and Matsumura use a combination of GPS and camera images to control a tractor with an attached implement.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667